Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered April 19, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*582Contrary to the defendant’s contention, the showup identification procedure employed by the police in this case was proper. The brief prearrest detention of the defendant, for the purpose of transporting him to the scene of the crime for possible identification, was lawful (see, People v Hicks, 68 NY2d 234; see also, People v Hampton, 129 AD2d 736, 737).
The defendant’s further claim that his postarrest statement to the police should have been suppressed on the ground that the police failed to notify his mother prior to their interrogation is not preserved for appellate review (see, People v Tutt, 38 NY2d 1011; People v Alston, 134 AD2d 433, Iv dismissed 71 NY2d 966). This argument is, in any event, meritless. The record on appeal contains no indication that the defendant ever requested to contact his mother (cf., People v Bevilacqua, 45 NY2d 508; People v Townsend, 33 NY2d 37). The defendant’s confession was preceded by a full, voluntary and intelligent waiver of his Miranda rights (see, People v Boykins, 81 AD2d 922).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.